DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 06/10/2020.
Claim(s) 21-40 is/are currently presenting for examination.
Claim(s) 21 and 34 is/are independent claim(s).
Claim(s) 21, 25-26, 31-34, and 38-39 is/are rejected.
Claim(s) 22-24, 27-30, 35-37, and 40 is/are objected to.
This action has been made NON-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim(s) 21, 25-26, 31-34, and 38-39 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-2, 8-11 of U.S. Patent No. 10,588,161 (hereinafter referred to as Patent '61). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
Regarding claim 21, Patent '61 discloses a method comprising: determining, by use of a processor, a collision between user equipment (UE) resources of a first uplink transmission and resources of a second uplink transmission (Patent ’61, claim 1, line(s) 1-6); transmitting the first uplink transmission in a first set of symbols (Patent ’61, claim 1, line(s) 7-8); transmitting the second uplink transmission in a second set of symbols (Patent ’61, claim 1, line(s) 9); interrupting the transmission of the first uplink transmission before transmission of the second uplink transmission (Patent ’61, claim 1, line(s) 10-11); wherein the first set of symbols and the second set of symbols overlap at least in one symbol (Patent ’61, claim 1, line(s) 21-22), the first uplink transmission contains feedback information (Patent ’61, claim 8), a portion of the feedback information is included in the second uplink transmission (Patent ’61, claim 10), and a number of time and/or frequency resources required for transmission of the portion of the feedback information in the second uplink transmission is determined based on at least one of: a number of the transmitted feedback information in the first uplink transmission before interrupting the transmission of the first uplink transmission; a location of the second set of symbols within the first set of symbols; a number of the second set of symbols within the first set of symbols (Patent ’61, claim 11).
Regarding claim 25, Patent '61 discloses the method according to claim 21, wherein the feedback information includes at least one of an acknowledgment (ACK/NACK) in response to downlink transmissions or a transmission rank indicator (RI) (Patent ’61, claim 9).
Regarding claim 26, Patent '61 discloses the method according to claim 21, wherein the second uplink transmission is an uplink transmission containing at least one uplink data transport block (TB) in the second set of symbols (Patent ’61, claim 1, line(s) 9).
Regarding claim 31, Patent '61 discloses the method according to claim 21, further comprising: receiving an indication indicating whether to resume transmission of the first uplink transmission after the transmission of the second uplink transmission (Patent ’61, claim 1, line(s) 12-14); determining to resume or not to resume the transmission of the first uplink transmission based on the indication (Patent ’61, claim 1, line(s) 15-16); and resuming the transmission of the first uplink transmission in the first set of symbols after the transmission of the second uplink transmission in response to determining to resume the transmission of the first uplink transmission (Patent ’61, claim 1, line(s) 15-20), wherein the first set of symbols contains more symbols than the second set of symbols and the first set of symbols starts earlier than the second set of symbols (Patent ’61, claim 1, line(s) 20-23).
Regarding claim 32, Patent '61 discloses the method according to claim 31, wherein the indication is received via higher layer than physical layer signaling (Patent ’61, claim 2).
Regarding claim 33, Patent '61 discloses the method of claim 31, wherein a number of resources required for transmission of the feedback information in the second set of symbols is determined based on the determination of resuming or not resuming the transmission of the first uplink transmission (Patent ’61, claim 11).
Regarding claim 34, Patent '61 discloses an apparatus comprising: a processor performing: determining a collision between user equipment (UE) resources of a first uplink transmission and resources of a second uplink transmission (Patent ’61, claim 1, line(s) 1-6); transmitting the first uplink transmission in a first set of symbols (Patent ’61, claim 1, line(s) 7-8); transmitting the second uplink transmission in a second set of symbols (Patent ’61, claim 15, line(s) 9); interrupting the transmission of the first uplink transmission before transmission of the second uplink transmission (Patent ’61, claim 1, line(s) 10-11); wherein the first set of symbols and the second set of symbols overlap at least in one symbol (Patent ’61, claim 1, line(s) 21-22), the first uplink transmission contains feedback information (Patent ’61, claim 8), a portion of the feedback information is included in the second uplink transmission (Patent ’61, claim 10), and a number of time and/or frequency resources required for transmission of the portion of the feedback information in the second uplink transmission is determined based on at least one of: a number of transmitted feedback information in the first uplink transmission before interrupting the transmission of the first uplink transmission; a location of the second set of symbols within the first set of symbols (Patent ’61, claim 11).
Regarding claim 38, Patent '61 discloses the apparatus according to claim 34, wherein the feedback information includes at least one of an acknowledgment (ACK/NACK) in response to downlink transmissions or a transmission rank indicator (RI) (Patent ’61, claim 9).
Regarding claim 39, Patent '61 discloses the apparatus according to claim 34, wherein the second uplink transmission 1s an uplink transmission containing at least one uplink data transport block (TB) in the second set of symbols (Patent ’61, claim 1, line(s) 9).

Allowable Subject Matter
Claims 22-24, 27-30, 35-37, and 40 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIBIN HUANG/Examiner, Art Unit 2471